Name: 74/517/EEC: Council Decision of 21 October 1974 regarding the list of agricultural regions where unfavourable conditions exist within the meaning of Directive No 72/160/EEC, situated in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy; NA;  Europe;  agricultural structures and production
 Date Published: 1974-10-29

 Important legal notice|31974D051774/517/EEC: Council Decision of 21 October 1974 regarding the list of agricultural regions where unfavourable conditions exist within the meaning of Directive No 72/160/EEC, situated in Italy Official Journal L 290 , 29/10/1974 P. 0007 - 0007Council Decisionof 21 October 1974regarding the list of agricultural regions where unfavourable conditions exist within the meaning of Directive No 72/160/EEC, situated in Italy(74/517/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community ;Having regard to Council Directive No 72/160/EEC [1] of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement, and in particular Article 10 thereof ;Having regard to the proposal from the Commission ;Whereas, on the date of taking effect of the said Directive, the Italian Republic was not applying measures to encourage the cessation of farming ;Whereas in the regions specified in this Decision, the percentage of the working population engaged in agriculture is higher than the Community average and the gross domestic product per capita at factor cost lower than the Community average,HAS ADOPTED THIS DECISION :Article 1The following regions of Italy shall be considered agricultural regions where unfavourable conditions exist within the meaning of Article 10 (2) and (3) of Directive No 72/160/EEC :Piemonte | Lazio |Valle d'Aosta | Campania |Trentino-Alto Adige | Abruzzi |Veneto | Molise |Friuli-Venezia Giulia | Puglia |Emilia-Romagna | Basilicata |Marche | Calabria |Toscana | Sicilia |Umbria | Sardegna |Article 2This Decision is addressed to the Italian Republic.Done at Luxembourg, 21 October 1974.For the CouncilThe PresidentCh. Bonnet[1] OJ No L 96, 23.4.1972, p. 9.--------------------------------------------------